Citation Nr: 0945384	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  08-26 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 40 
percent for degenerative disc disease, lumbar spine.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right foot disorder, to include residuals of a right big toe 
injury, status post surgery, and, if so, whether the Veteran 
is entitled to service connection for a right foot disorder, 
to include a right big toe disorder.

3.  Entitlement to an award of total (100 percent) disability 
compensation based on individual unemployability due to 
service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and KC, a friend


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from January 1981 to June 
1988.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of Regional 
Offices (ROs) of the Department of Veterans Affairs (VA).  In 
October 2005, the Reno, Nevada, RO extended a temporary total 
rating (TTR) to October 2005 and continued a 40 percent 
evaluation for lumbar disability.  The Veteran disagreed with 
the 40 percent evaluation assigned for lumbar disability in 
April 2006.  In February 2007, the Veteran disagreed with 
denial of TDIU.  In June 2008, the Veteran disagreed with 
denial of a request to reopen a claim for service connection 
for a big toe disorder and a bilateral knee disorder.  In 
August 2008, the RO issued a statement of the case addressing 
the claims, and the Veteran timely submitted a substantive 
appeal in that same month.  

During the pendency of the claim, jurisdiction of the 
Veteran's claims files was transferred to the Nashville, 
Tennessee RO.
 
During the October 2009 Videoconference hearing, the Veteran 
testified that she believed a current bilateral sacroiliac 
joint disorder was due to the same automobile accident that 
had caused her service-connected lumbar spine disability, or 
that the sacroiliac disorder was secondary to her service-
connected lumbar disability.  The Veteran also testified that 
VA was negligent in treatment of her back disability.  The 
Veteran also testified that she was entitled to a temporary 
total evaluation for her most recent back surgery.  These 
claims are REFERRED to the agency of original jurisdiction.

The reopened claim of entitlement to service connection for a 
big toe disorder, the claim for an increased evaluation for 
lumbar disability, and the claim for TDIU, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  An August 1988 rating decision denied service connection 
for a right foot fracture on the basis that no right foot 
fracture was shown in the service treatment records.

2.  Additional evidence obtained since August 1988 includes 
the Veteran's testimony that she had right big toe pain 
chronically and continuously following an motor vehicle 
accident in service, and this testimony, which is material, 
is competent, and must be accepted as credible, and therefore 
new and material to reopen a claim for a right foot disorder, 
previously claimed as a stress fracture, since the testimony 
relates to an unestablished fact necessary to substantiate 
the claim of service connection.


CONCLUSION OF LAW

New and material evidence having been presented subsequent to 
the August 1988 decision which denied entitlement to service 
connection for a right foot fracture, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that she has provided new and material 
evidence to reopen a claim of entitlement to service 
connection for a right foot disorder, variously identified by 
the Veteran as a right big toe disorder due to injures 
sustained in service and as residuals of a fracture of the 
right foot sustained in service.

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The determination discussed below to grant 
the Veteran's request to reopen a claim for service 
connection for a right big toe disorder is favorable to the 
Veteran.  Therefore, no further discussion of the duty to 
notify the Veteran about the requirements for reopening a 
claim is required.  

The duty to assist is further discussed in the Remand, below, 
with respect to the development of the reopened claim, and 
need not be addressed in this decision.  

Analysis of request to reopen claim

Because the Veteran did not appeal the August 1988 rating 
decision which denied service connection for a right foot 
disorder, the unfavorable determination became final, based 
on the evidence then of record, one year after the issuance 
of the rating decision.  38 U.S.C.A. § 7105.  

A final decision may not be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  Only the evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous adjudication 
that no new and material evidence has been presented) will be 
evaluated, in the context of the entire record, to determine 
whether new and material evidence has been submitted.  Evans 
v. Brown, 9 Vet. App. 273 (1996).

Under 38 C.F.R. § 3.156(a), as in effect in 2007, when the 
Veteran submitted a claim requesting service connection for a 
right foot disorder, evidence is considered "new" if it was 
not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2009).

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Whether new and material evidence is submitted is a 
jurisdictional test.  If such evidence is not submitted, then 
the claim cannot be reopened, and is not subject to the 
Board's jurisdiction.  38 U.S.C.A. §§ 5108, 7104(b); Barnett 
v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Therefore, 
although the RO has determined that new and material evidence 
has not been presented, the Board must independently review 
the evidence to determine whether it has jurisdiction.  Id.

In this case, a rating decision which denied service 
connection for a right foot disorder, which the Veteran had 
identified as a stress fracture, was issued in 1988.  This 
determination was based solely on review of the Veteran's 
service treatment records.  Those service treatment records 
do not disclose diagnosis or treatment of a stress fracture 
of the right foot.  

Since that 1988 rating decision, voluminous VA and private 
clinical records have been associated with the claims file.  
Additionally, the Veteran presented testimony at an October 
2009 videoconference hearing before the Board.  Among the 
voluminous evidence obtained since 1988 are private treatment 
records which disclose that a right great toe cheilectomy was 
performed in 1999.  The Veteran testified that her right big 
toe was "crammed" into the joint in a motor vehicle 
accident she sustained in service.  She testified that she 
complained of right foot pain in service, and chronically 
thereafter, and finally required removal of a bone spur from 
that toe in 1999.  

The Veteran is competent to testify that she has pain in a 
particular joint, and she is competent to testify that onset 
of such pain occurred at the time of a motor vehicle 
accident.  This lay testimony with respect to continuity of 
symptoms must be accepted as credible for purposes of 
determining whether to reopen the claim.  Justus, supra.  

The evidence is material, that is, relevant to an 
unestablished fact, whether the Veteran sustained an injury 
to the right foot in service, or had right foot pain 
chronically and continuously beginning in service.  Although 
the Veteran previously identified the problem for which she 
was seeking service connection as a right foot disorder 
residual to a right foot fracture, the lay evidence that she 
sustained an injury with pain to the right big toe is 
relevant to a claim for service connection for a right foot 
disorder.  As such, this lay evidence meets the definition of 
new and material evidence, and the request to reopen the 
claim for a right foot disorder, to include a right big toe 
disorder, is granted.  

As noted in the Remand appended to this decision, further 
development of the claim is required before the reopened 
claim may be addressed on the merits.


ORDER

New and material evidence having been presented, the claim 
for service connection for a right foot disorder, to include 
a right big toe disorder, is reopened; the appeal is granted 
to this extent only.  




REMAND

The Veteran has presented evidence that she receives benefits 
from the Social Security Administration (SSA).  The SSA 
records submitted by the Veteran appear incomplete.  A 
request for the Veteran's complete SSA application, and the 
clinical records associated with that application, must be 
requested.  

The Veteran has testified that the severity of her lumbar 
disability has increased.  No treatment records for the 
period from October 2007 through July 2009 are associated 
with the claims file.  VA treatment records dated in July 
2009 reflect that the Veteran was complaining of increased 
pain, was being seen by pain clinic, receiving epidural 
injections, and the like.  Her testimony that her disability 
increased in severity after the January 2007 VA examination 
must be developed.

The Veteran testified that she believes that more complete 
records of her February 1988 private hospitalization at 
Trinity Hospital would establish that she complied about 
right foot or right big toe pain.  Only a two-page summary of 
the Trinity Hospital treatment, and two pages of progress 
notes, appear to be of record.  While it is unlikely that 
additional records have been retained by Trinity Hospital, a 
request for any available additional records should be made.  
The Veteran has also indicated that KDS, MD, the physician 
who recommended and performed the 1999 surgery on her big 
toe, advised her that the degenerative disease was a result 
of her 1988 motor vehicle accident.  The Veteran should be 
afforded another opportunity to obtain additional treatment 
records from Dr. S., if any are available, and to obtain a 
written copy of Dr. S.'s opinion as to the etiology of a 
right big toe disorder.  

The Veteran's claim for TDIU should be deferred until all 
claims for service connection, and increased evaluation for a 
service-connected disability, or other claims for benefits, 
including claims under 38 U.S.C.A. § 1151, have been 
adjudicated.  Evidence of severity of each service-connected 
disability must be associated with the claims files.



Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an opportunity to 
identify all providers who have recently 
treated her since January 2007 for any 
service-connected disability or disorder for 
which she seeks service connection.  The 
Veteran's response should be documented in 
writing and associated with the claims file.  

2.  Send a direct request to SSA for records 
related to the Veteran's application for SSA 
benefits.

3.  Request that Trinity Hospital, Erin, 
Tennessee, provide any available record 
related to the Veteran's emergency treatment 
at that facility, to include reports of 
radiologic and laboratory examinations, 
emergency treatment records, nurses notes, 
nursing admission notes, physician admission 
notes, records of medications, and the like, 
if any records for the Veteran are available.  
The facility should be asked for a written 
response to the request for records.  

4.  Obtain all VA clinical records for the 
Veteran from October 2007 through July 2009, 
including reports of radiologic examinations, 
laboratory examinations, pain treatment, or 
other VA treatment.  Obtain a list of the 
Veteran's VA health care appointments for that 
period and associate that list with the claims 
file. 

5.  Obtain all recent medical treatment 
records from VA facilities from July 2009 to 
the present.  Obtain a list of the Veteran's 
VA health care appointments for that period 
and associate that list with the claims file.

6.  The Veteran should be afforded the 
opportunity to submit or identify alternative 
records, that is, evidence other than clinical 
records, which might be relevant to 
substantiate an claim for service connection, 
for an increased evaluation, or other claim 
for benefits, including such alternative 
records as employment medical records, 
insurance evaluation, or statements of 
individuals who may have observed relevant 
symptoms.  

7.  The Veteran should be advised to submit in 
writing any medical opinion she has been 
verbally provided regarding the etiology of 
any disorder for which she seeks service 
connection, including a disorder of the right 
big toe, including any opinion from KDS, MD.

The Veteran should also be afforded an 
opportunity to provide evidence that she 
complained of right big toe pain during the 
period from February 1988 through 1997, when 
records from KDS, MD, are available, including 
any records of the Veteran's treatment by Dr. 
S. prior to 1997.

8.  Thereafter, the Veteran should be afforded 
VA examination of the lumbar spine.  The 
Veteran's claims folder and a complete copy of 
this remand must be provided to the examiner 
for review in conjunction with all 
examinations performed.  Any necessary 
diagnostic testing should be conducted.  The 
examiner should describe the Veteran's 
retained range of active motion.  The examiner 
should state where the Veteran begins to have 
pain when performing range of motion.  The 
examiner should describe how weakness or 
fatigability affects the Veteran's range of 
motion.  The examiner should state whether the 
Veteran has additional limitation of retained 
range of motion after repeated motions, and 
should state whether the Veteran has pain 
earlier along the range of motion on 
repetitive motion.  The examiner should 
describe any incoordination.  The examiner 
should describe any other function 
limitation(s) on use of the lumbar spine.  

After describing the current severity of the 
Veteran's lumbar spine disorder, the examiner 
should provide an opinion as to whether the 
Veteran has any associated objective 
neurologic abnormities, such as bowel or 
bladder impairment.  

The examiner should provide an opinion as to 
when the Veteran experienced onset of the 
current severity of lumbar spine disability.  
The examiner should provide an opinion as to 
whether the Veteran's lumbar disability has 
been more severely disabling than the current 
symptoms during any period since April 2005 
(one year prior to the April 2006 claim for an 
increased evaluation for lumbar disability.

9.  Review the evidence.  Assure that all 
pending claims for service connection or for 
an increased evaluation, or for any other 
benefit administered by VA have been 
adjudicated and that there is a 
contemporaneous VA examination or clinical 
treatment records which reflect the current 
severity of each service-connected disability.  

10.  After completion of the development 
directed above, the RO should review the 
claims file to determine whether any other 
development is required, to include whether VA 
examination to obtain opinion as to the onset 
or etiology of a big toe disorder is required. 

11.  When all directed development has been 
conducted, readjudicate each claim on appeal, 
then, readjudicate the claim for TDIU.  If 
such action does not resolve the appeal, a 
supplemental statement of the case should be 
issued to the appellant and her 
representative.  An appropriate period of time 
should be allowed for response. 

Thereafter, this claim should be returned to this Board for 
further appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


